Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 1 of 21 PageID #: 405




                       UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


RUDY STANKO, individually, and on                    5:18-CV-05088-KES
behalf of similarly situated non-Indian
residents on the Pine Ridge Indian
Reservation and border towns;
                                            ORDER GRANTING AUSTIN CHAFFIN
                    Plaintiff,              AND BRANDON LUTHER’S MOTIONS
                                               FOR SUMMARY JUDGMENT

       vs.

AUSTIN CHAFFIN, individually, and in
his official capacity as a Hot Springs
policeman, and jailer BRANDON
LUTHER, in his individual capacity;

                    Defendants.


      Plaintiff, Rudy Stanko, filed a pro se lawsuit alleging claims against

defendants, Austin Chaffin and Brandon Luther, under 42 U.S.C. § 1983, 28

U.S.C. § 1331, Bivens v. Six Unknown Narcotic Agents, 403 U.S. 388 (1971),

and state law. Docket 1.

      This court dismissed Stanko’s claims against James Sword, Judge Marya

Vrooman Tellinghusen, Carol Foster, and the State of South Dakota. Docket

21. The only remaining claim against Luther is a theft claim against him in his

individual capacity. Id. at 16. All claims alleged against Chaffin remain. Id. at
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 2 of 21 PageID #: 406




25. Now, Chaffin and Luther move for summary judgment under Federal Rule

of Civil Procedure 56. 1 Dockets 39, 45.

I.    Legal Standard

      Pro se filings must be liberally construed. Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citation omitted). Even with this construction, “a pro se [filing]

must contain specific facts supporting its conclusions.” Martin v. Sargent, 780

F.2d 1334, 1337 (8th Cir. 1985); see also Ellis v. City of Minneapolis, 518 F.

App’x 502, 504 (8th Cir. 2013).

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet its burden

by presenting evidence that there is no dispute of material fact or that the

nonmoving party has not presented evidence to support an element of its case

on which it bears the ultimate burden of proof. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). The moving party must inform the court of the basis

for its motion and also identify the portions of the record that show there is no

genuine issue in dispute. Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir.

1992) (citation omitted).




1 Stanko filed an Amended Complaint on February 20, 2020, almost a month
after Luther filed his motion for summary judgment and over a month since
Chaffin filed his motion for summary judgment. Docket 50. Federal Rule of
Civil Procedure 15(a)(2) requires a plaintiff to obtain either defendant’s consent
or leave of court to amend his complaint. Because Stanko obtained neither, the
amended complaint is stricken.
                                           2
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 3 of 21 PageID #: 407




      To avoid summary judgment, “[t]he nonmoving party may not ‘rest on

mere allegations or denials, but must demonstrate on the record the existence

of specific facts which create a genuine issue for trial.’ ” Mosley v. Cty. of

Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik v. Cty. of Le

Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). Summary judgment is precluded if

there is a genuine dispute of fact that could affect the outcome of the case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a

summary judgment motion, the court views the facts and the inferences drawn

from such facts “ ‘in the light most favorable to the party opposing the motion.’

” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)

(quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

      This court’s local civil rule states: “All material facts set forth in the

movant’s statement of material facts will be deemed to be admitted unless

controverted by the opposing party’s statement of material facts.” D.S.D. Civ.

LR 56.1(D). But “even if a motion for summary judgment on a particular claim

stands unopposed, the district court must still determine that the moving party

is entitled to judgment as a matter of law on that claim.” Interstate Power Co. v.

Kan. City Power & Light Co., 992 F.2d 804, 807 (8th Cir. 1993).




                                          3
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 4 of 21 PageID #: 408




II.   Austin Chaffin’s Motion for Summary Judgment

      A.     Factual Background

      Viewing the evidence in the light most favorable to Stanko as the

nonmoving party, including Chaffin’s statement of undisputed material facts,

to which Stanko did not object, the facts are: 2

      On November 10, 2018, Oglala Sioux Tribal Officer Nina Martinez

stopped and arrested Stanko, a non-Indian, for a variety of different traffic

offenses. Docket 1 ¶ 16; Docket 41 ¶ 1. The stop was within the confines of the

Pine Ridge Reservation in Oglala Lakota County. Docket 6-1 at 4, 20. The next

day, Stanko was transferred to the Fall River County jail. Docket 41 ¶ 2. After

Officer Martinez transported Stanko to the jail, Fall River County Jailer

Brandon Luther asked Hot Springs Police Officer Austin Chaffin for help

because Stanko was not complying with instructions. Id. ¶ 3. During all

interactions with Stanko on November 11, 2018, Chaffin was on duty and

acting in his official capacity as a police officer for the city of Hot Springs.

Id. ¶ 4.

      According to Stanko, Chaffin and Luther “threw and pinned” Stanko

down on the floor of the jail and broke two of his fingers trying to get his Black

Hills gold rings and watch off. Docket 51 ¶ 1. Stanko also alleges that Chaffin

and Luther violated his Fourth Amendment rights when they “arrested, seized,


2Stanko did not file a statement of disputed material facts in response to
Chaffin’s motion for summary judgment. Under D.S.D. Civ. LR 56.1(D), all of
Chaffin’s statements of undisputed facts are deemed admitted. Stanko did file
an affidavit in response to the motion for summary judgment. Docket 51. The
court will consider that evidence in the light most favorable to Stanko.
                                          4
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 5 of 21 PageID #: 409




finger printed, jailed, and threw” him in an “isolated cement silo without a

judicial warrant” not supported by probable cause. Id. ¶ 2. According to

Chaffin’s undisputed statement of facts, Chaffin had only two interactions with

Stanko. Docket 41 ¶ 5. The first interaction was in the booking room of the jail

when Stanko was being noncompliant. Id. ¶ 6. During this time, Chaffin did

not take anything from or off Stanko other than his boots. Id. After Stanko was

told he could keep his jewelry on, he stopped resisting the efforts of Luther and

Chaffin and walked into the holding cell without incident. Id. ¶ 7. The second

interaction Chaffin had with Stanko occurred when Stanko walked to the

holding cell. Id. ¶ 8. Chaffin did not touch Stanko or take anything from or off

him during this brief interaction. Id. Other than the short time period while

Stanko walked into the holding cell, Chaffin’s entire interaction with Stanko is

depicted on video from the booking room of the Fall River County jail. Id. ¶ 10.

      Stanko admitted that Chaffin did not take his Black Hills Gold rings and

watch, and the complaint does not allege that Chaffin stole or took anything

from Stanko. Id. ¶¶ 11-12. The video from the booking room shows Chaffin did

not steal anything from Stanko. Id. ¶ 14. Stanko alleges that others took

$4,500 from his wallet and/or “stole over $4,000 from” his wallet. Id. ¶ 13.

Specifically, Stanko alleges that both Chaffin and Luther violated his rights

when they “stole over $4000” from his wallet. Docket 51 ¶ 3. When Stanko was

booked into the jail, Officer Luther took an inventory of Stanko’s property and

placed it into a locker. Docket 41 ¶ 16. Stanko had $925.65 in cash when he

was booked into the jail. Id. ¶ 17.

                                        5
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 6 of 21 PageID #: 410




      Stanko alleges that Chaffin and Luther violated his Eighth Amendment

right by “throwing” him in an “isolated cement ice cold silo without a mattress

or blankets for thirty (30) hours instead of setting bail.” Docket 51 ¶ 4.

According to Chaffin’s statement of undisputed facts, Stanko was released from

the jail on November 11, 2018, with all his belongings. Docket 41 ¶ 18. He

signed a Property Inventory Report (PIR) that stated, “the above listed items are

an accurate accounting of my property.” Id. The PIR showed Stanko’s boots and

$925.65 in cash were returned to him once he was released from the jail, which

was confirmed by Stanko’s initials on the jail log for that date. Id. ¶¶ 19-20. On

the video from the booking room, Stanko can be heard numerous times

admitting that he did not have $2,000 to post bond but only had $1,000 or

$900 and his rings. Id. ¶ 21. Later, Stanko said he only had $950. Id.

      B.    Legal Analysis

      When the court addressed the other defendants’ motions to dismiss,

claims against Chaffin were not considered because Chaffin did not move to

dismiss. Docket 21 at 25. Chaffin now moves for summary judgment regarding

each of Stanko’s claims. Docket 39.

            1.     Official Capacity Claims

      Stanko sues Chaffin, a police officer for the Hot Springs Police

Department, in his official capacity. Docket 1 at 1. “A suit against a

government officer in his official capacity is functionally equivalent to a suit

against the employing governmental entity.” Veatch v. Bartels Lutheran Home,

627 F.3d 1254, 1257 (8th Cir. 2010). Thus, Stanko’s official capacity claims

                                         6
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 7 of 21 PageID #: 411




against Chaffin are equivalent to claims against the City of Hot Springs. A

municipal government may only be sued “when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy,” deprives a plaintiff of a

federal right. Monell v. Dept. of Soc. Servs., 436 U.S. 658, 694 (1978). Because

Stanko does not claim that the policies or customs of the City of Hot Springs

are depriving him of his rights, Chaffin is entitled to summary judgment as a

matter of law on Stanko’s claims against him in his official capacity.

             2.    Individual Capacity Claims

      Along with official capacity claims, Stanko alleges claims against Chaffin

in his individual capacity. Docket 1 at 1. Chaffin alleges that because of his

position as a police officer for the City of Hot Springs, he is protected from

individual liability under the qualified immunity doctrine. Docket 40 at 10.

“Qualified immunity shields a public official from damage liability unless the

official’s actions violate ‘clearly established statutory or constitutional rights of

which a reasonable person would have known.’ ” S.M. v. Krigbaum, 808 F.3d

335, 339 (8th Cir. 2015) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). “ To overcome the defense of qualified immunity the plaintiff must

show that: ‘(1) the facts, viewed in the light most favorable to the plaintiff,

demonstrate the deprivation of a constitutional or statutory right; and (2) the

right was clearly established at the time of the deprivation.’ ” Parrish v. Ball,

594 F.3d 993, 1001 (8th Cir. 2010) (quoting Howard v. Kan. City Police Dep’t,

570 F.3d 984, 988 (8th Cir. 2009)).

                                          7
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 8 of 21 PageID #: 412




      If either part is answered in the negative, the officer is entitled to

qualified immunity. Norris v. Engles, 494 F.3d 634, 637 (8th Cir. 2007). “The

party asserting qualified immunity has the burden to establish the relevant

predicate facts, and at the summary judgment stage, the nonmoving party is

given the benefit of all reasonable inferences.” White v. McKinley, 519 F.3d 806,

813 (8th Cir. 2008) (citing Pace v. City of Des Moines, 201 F.3d 1050, 1056 (8th

Cir. 2000)). “ ‘The qualified immunity standard gives ample room for mistaken

judgments by protecting all but the plainly incompetent or those who

knowingly violate the law.’ ” Pace, 201 F.3d at 1052 (quoting Hunter v. Bryant,

502 U.S. 224, 229 (1991)).

                   a.    Eighth Amendment Claims

      Stanko alleges that Chaffin violated his constitutional rights under the

Eighth Amendment. Docket 1 at 14. He claims that Chaffin was deliberately

indifferent to his serious medical need when Stanko’s fingers were broken. Id.

Stanko further alleges that the conditions of his jail cell in Fall River County

amount to a constitutional violation. Id.; Docket 50 at 8. Chaffin argues that he

is entitled to qualified immunity on these claims. Docket 40 at 10, 13.

      The Eighth Amendment prohibits cruel and unusual punishment. Allard

v. Baldwin, 779 F.3d 768, 771 (8th Cir. 2015). This prohibition includes

deliberate indifference to a prisoner’s serious medical needs or to inhumane

conditions of confinement. Estelle v. Gamble, 429 U.S. 97, 104 (1976); see

Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008). Because

Stanko was a pretrial detainee, his claims fall under the Fourteenth

                                         8
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 9 of 21 PageID #: 413




Amendment rather than the Eighth Amendment, but the standard to show

deliberate indifference is the same. Hartsfield v. Colburn, 371 F.3d 454, 456-57

(8th Cir. 2004); see also Vaughn v. Gray, 557 F.3d 904, 908 n.4 (8th Cir. 2009).

      “[A] prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Estelle, 429 U.S. at

106. The deliberate indifference standard includes both an objective and

subjective component. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir.

1997). The plaintiff must show “(1) that [he] suffered objectively serious medical

needs and (2) that the prison officials actually knew of but deliberately

disregarded those needs.” Id. “A serious medical need is one that has been

diagnosed by a physician as requiring treatment, or one that is so obvious that

even a layperson would easily recognize the necessity for a doctor’s attention.”

Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997) (internal quotation

omitted). “ ‘Constructive knowledge, or the should have known standard, is not

sufficient to support a finding of deliberate indifference. . . .’ ” Thunder Hawk-

Gallardo v. Wendling, No. 4:17-CV-04001-KES, 2018 WL 4334068, at *12

(D.S.D. Apr. 2, 2018) (quoting Spruce v. Sargent, 149 F.3d 783, 786 (8th Cir.

1988)).

      Here, Stanko fails to allege a constitutional violation against Chaffin

regarding his broken fingers. This court has previously found that a broken

finger is a non-serious medical condition. See Gard v. Dooley, No. 4:14-CV-

04023-LLP, 2016 WL 5376236, at *31 (D.S.D. Mar. 4, 2016). Because a broken

finger is not a serious medical need, Stanko fails to raise a genuine issue of

                                         9
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 10 of 21 PageID #: 414




material fact that he suffered from an objectively serious medical need.

Stanko’s claim does not amount to a constitutional violation under Dulany.

132 F.3d at 1239. Because Stanko has not raised a genuine issue of material

fact that he suffered from an objectively serious medical need, Chaffin is

entitled to qualified immunity on Stanko’s Eighth Amendment medical

indifference claim.

      Stanko also fails to allege a constitutional violation as to the conditions

of his jail cell in Fall River County. “[T]he Constitution ‘does not mandate

comfortable prisons;’ it prohibits ‘inhumane ones.’ ” Williams v. Delo, 49 F.3d

442, 445 (8th Cir. 1995) (quoting Farmer v. Brennan, 511 U.S. 825, 832

(1994)). To allege that conditions of confinement violate the Eighth

Amendment, Stanko must assert that “the alleged deprivation is ‘objectively,

sufficiently serious,’ resulting ‘in the denial of the minimal civilized measure of

life’s necessities,’ ” and that Chaffin was “deliberately indifferent to ‘an

excessive risk to [Stanko’s] health or safety . . . .’ ” Id. (quoting Farmer, 511

U.S. at 834).

      In his complaint, Stanko alleges that Chaffin violated his Eighth

Amendment rights by “throwing the Plaintiff in [an] isolated cement ice cold silo

without a mattress or blankets for thirty (30) hours . . . .” Docket 50 at 8. In his

statement of undisputed material facts, Chaffin does not address the

conditions of the cell into which Stanko was placed. See Docket 41. Chaffin

does not mention speaking to Stanko about the alleged conditions and does not

mention Stanko complaining about the conditions of the cell. See id. Because

                                         10
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 11 of 21 PageID #: 415




Stanko did not file a statement of disputed facts, the only facts Stanko asserts

about the conditions in his cell are found in his original complaint. See Docket

1 ¶ 31.

      Here, Stanko fails to show that being held in a cold holding cell with no

mattress is a constitutional violation. Other district courts have held that cold

temperatures that are “ ‘extreme and long-lasting may create a condition

sufficiently harsh to violate the Eighth Amendment.’ ” Clark v. Spey, 2002 WL

31133198, at *2 (N.D. Ill. Sept. 26, 2002) (quoting Dixon v. Godinez, 114 F.3d

640, 643 (7th Cir. 1997)). The record indicates that Stanko was released from

his holding cell on the same day he was booked into the jail. Docket 41 ¶¶ 8,

18. Stanko makes no showing that being held in a cold cell for 30 hours with

no blanket or mattress was a sufficiently serious deprivation “resulting in the

denial of the minimal civilized measure of life’s necessities.” Williams, 49 F.3d

at 445 (internal quotation omitted). Furthermore, even if Stanko had raised a

genuine issue of material fact that the conditions of his confinement were

unconstitutional, he has failed to show a genuine issue of material fact as to

whether Chaffin was deliberately indifferent to an excessive risk to Stanko’s

health or safety as required by Williams. Id.

      Thus, because Stanko has failed to show a genuine issue of material fact

supporting the existence of a Fourteenth or Eighth Amendment constitutional

violation, Chaffin is entitled to qualified immunity in his individual capacity.

Thus, Chaffin’s motion for summary judgment is granted with respect to these




                                        11
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 12 of 21 PageID #: 416




Eighth Amendment claims regarding Stanko’s broken fingers and the

conditions of Stanko’s confinement.

                  b.     Fourth Amendment Claims

      Stanko further alleges violations of his Fourth Amendment rights based

upon being “throw[n] in an isolated cement silo without a judicial warrant” that

was “not supported by . . . probable cause.” Docket 50 at 7. Under South

Dakota law, a law enforcement officer may, without a warrant, arrest a person:

      (1) For a public offense, other than a petty offense, committed or
          attempted in his presence; or
      (2) Upon probable cause that a felony or Class 1 misdemeanor has
          been committed and the person arrested committed it, although
          not in the officer’s presence.

SDCL § 23A-3-2. Here, Stanko was stopped on the Pine Ridge Reservation by

Officer Martinez for numerous offenses, including Eluding (a Class I

misdemeanor in violation of SDCL § 32-33-18.1), Reckless Driving (a Class I

misdemeanor in violation of SDCL § 32-24-1), Careless Driving (in violation of

SDCL § 32-24-8), Disorderly Conduct (in violation of SDCL § 22-18-35(1)), Turn

Signal Violation (in violation of SDCL § 32-26-22), and Speeding (in violation of

SDCL § 32-25-1.1). Docket 1 at 9-10. Based on the allegations that probable

cause existed to prove that Stanko committed both the Eluding and Reckless

Driving charges, the police were within their rights under South Dakota law to

arrest Stanko without a warrant. Both charges are violations of a Class 1

misdemeanor. Thus, Chaffin did not violate Stanko’s rights by accepting

Stanko at the Fall River County jail because the officer who stopped Stanko

had probable cause to arrest him.

                                       12
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 13 of 21 PageID #: 417




      Considering the facts viewed in the light most favorable to Stanko, he

has not raised a genuine issue of material fact that there was not probable

cause for his arrest. The record is void of factual allegations that would support

a violation of Stanko’s constitutional rights under the Fourth Amendment.

Based on Stanko’s failure to raise a genuine issue of material fact to support a

violation of his constitutional rights under the Fourth Amendment, Chaffin is

entitled to qualified immunity. Chaffin’s motion for summary judgment

regarding Stanko’s Fourth Amendment claims is granted.

                   c.    Conspiracy

      In Count Seven of the complaint, Stanko alleges there was a conspiracy

by all defendants to commit false imprisonment in violation of his Eighth

Amendment rights. Docket 1 at 15. The court will analyze the conspiracy claim

as it relates to Chaffin because all the other defendants were previously

dismissed.

      First, to the extent Stanko’s pleadings can be construed as a conspiracy

claim under § 1983, Stanko must show “(1) two or more persons; (2) an object

to be accomplished; (3) a meeting of the minds on the object or course of action

to be taken; (4) the commission of one or more unlawful overt acts; and (5)

damages as the proximate result of the conspiracy.” Livers v. Schenck, 700 F.3d

340, 360-61 (8th Cir. 2012) (citation omitted). “The plaintiff is additionally

required to prove a deprivation of a constitutional right or privilege in order to

prevail on a § 1983 conspiracy claim.” White, 519 F.3d at 814 (8th Cir. 2008)

(citing Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999)). A plaintiff can use

                                        13
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 14 of 21 PageID #: 418




circumstantial evidence to show a conspiracy; a plaintiff bringing a § 1983

conspiracy claim must allege “specific facts tending to show” that defendants

reached an agreement to deprive the plaintiff of a constitutional right or

meeting of the minds. Murray v. Lene, 595 F.3d 868, 870 (8th Cir. 2010). Thus,

Stanko must allege with particularity “facts that the defendants reached an

agreement.” Reasonover v. St. Louis Cty., 447 F.3d 569, 582 (8th Cir. 2006)

(internal quotation omitted).

        A plaintiff must plead “more than the mere recitation of an improper

state of mind such as malice, bad faith, retaliatory motive or conspiracy . . . .”

Myers v. Morris, 810 F.2d 1437, 1453 (8th Cir. 1987), overruled on other

grounds by Burns v. Reed, 500 U.S. 478 (1991). A “belief that a crime has been

committed is not a conspiracy. Various people engaged in investigating . . .

suspected criminal activity does not amount to conspiracy. [Courts] look for a

genuine factual issue of concerted activity toward an unlawful objective.” Id. at

1454.

        Second, to state a claim under § 1985 the plaintiff must allege:

        (1) the defendants conspired, (2) for the purpose of depriving any
        person or class of persons of equal protection of the laws, or of equal
        privileges and immunities under the laws, that (3) one or more of the
        conspirators did or caused to be done any act in furtherance of the
        conspiracy, and (4) as a result, another was injured in his person or
        property or deprived of having and exercising any vital privilege of a
        citizen.

Dubray v. Rosebud Hous. Auth., 565 F. Supp. 462, 466 (D.S.D. 1983). Just as

with a conspiracy claim under § 1983, there must be some showing of facts to

support a conspiracy claim. Jensen v. Henderson, 315 F.3d 854, 862 (8th Cir.

                                          14
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 15 of 21 PageID #: 419




2002). “It is well settled that conclusory allegations of a conspiracy are

insufficient to state a claim under § 1985(3).” Dubray, 565 F. Supp. at 466

(citation omitted). “[E]vidence of purposeful discrimination must be produced to

avoid dismissal of a § 1985(3) claim.” Schmidt v. Louise Big Boy, No. 05-CV-

05036-KES, 2007 WL 858419, at *10 (D.S.D. Mar. 20, 2007).

      Stanko fails to raise a genuine issue of material fact regarding any

element of a civil conspiracy under § 1983 or a private conspiracy based on

class or race under § 1985(3). Stanko’s pleadings fail to allege specific facts

that would give rise to an inference of the existence of a conspiracy or meeting

of the minds between Chaffin or any other named defendants. Stanko also fails

to plead purposeful discrimination or allege any facts that show the defendants

were engaged in a private conspiracy premised on class or race. Stanko’s

complaint only demonstrates non-specific conclusory statements about a

“conspirator[] clique” group—one that Chaffin was not mentioned as being a

part of. Docket 1 ¶ 54.

      Furthermore, Stanko has failed to plead any genuine factual issue of

Chaffin engaging in a concerted activity toward an unlawful objective. Just

because Stanko believes individuals like Chaffin have conspired against him,

his allegations, supported by mere conclusory statements, are not enough.

Stanko fails to raise a genuine issue of material fact that Chaffin conspired

against him under 42 U.S.C. §§ 1983 or 1985(3). Thus, Chaffin is entitled to

qualified immunity regarding Stanko’s conspiracy claim.




                                        15
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 16 of 21 PageID #: 420




                   d.    Theft

       Stanko’s original complaint, while not specifically naming Chaffin, alleges

Luther and defendants “1X thru 4x” stole over $4,000 from Stanko’s wallet.

Docket 1 at 14. Chaffin is not specifically mentioned by name in the original

complaint’s theft of $4000 claim. See id. Yet, Chaffin is mentioned along with

Luther as having taken Stanko’s Black Hills Gold rings and watch. Id. In

Stanko’s amended complaint and affidavit, Stanko alleges that both Luther and

Chaffin stole over $4000 from Stanko’s wallet. Id.; Docket 50 at 7-8; Docket 51

¶ 3.

       Stanko’s allegation that Chaffin stole $4000 from him is conclusory.

Mere allegations and conclusory statements are insufficient to preclude

summary judgment. Dunavant v. Moore, 907 F.2d 77, 80 (8th Cir. 1990).

“Instead, the plaintiff must present affirmative evidence in order to defeat”

summary judgment. Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

257 (1986)). Here, Stanko does not set forth any specific facts or affirmative

evidence to support his allegation. See Rose-Maston v. NME Hosps., Inc., 133

F.3d 1104, 1109 (8th Cir. 1998) (“Conclusory affidavits, standing alone, cannot

create a genuine issue of material fact precluding summary judgment.”).

Additionally, the statement made in Stanko’s affidavit and amended complaint

contradict his statement made in his original complaint. See Johnson v. City of

St. Paul, 634 F.2d 1146, 1147 n.5 (8th Cir. 1980) (stating the district court was

entitled to construe affidavit opposing summary judgment as conclusory and

insufficient to raise an issue of material fact because the allegation in the

                                        16
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 17 of 21 PageID #: 421




affidavit conflicted with allegation in the complaint and other material

submitted to the court). Thus, Stanko’s theft claim against Chaffin fails to meet

the legal standard required to survive a motion for summary judgment with

respect to the facts alleged in his affidavit.

      Chaffin’s statement of undisputed facts state that Chaffin did not take

his Black Hills Gold rings and watch. Docket 41 ¶ 11. Stanko did not object to

this statement, so it is deemed admitted. Video evidence from the Fall River

County jail booking room also shows that Chaffin did not steal anything from

Stanko and that he did not take any money, the gold rings, or the watch. Id. ¶

14. Furthermore, when Stanko was booked into the jail, Luther took an

inventory of Stanko’s property and placed it into an on-site locker. Id. ¶ 16.

      Upon being booked into the jail, Stanko had $925.65 in cash. Id. ¶ 17.

When he was released on November 11, 2018, he left the jail with all his

property and with his original $925.65 in cash. Id. ¶¶ 18-19. The jail log dated

November 11, 2018 that was initialed by Stanko both for “in” and “out”

confirms he was given his cash when he was released on that same date. Id. ¶

20. Moreover, Stanko has not provided the court with any new evidence to

dispute Chaffin’s factual record. Id. ¶ 22; see Docket 50. As a result, no

genuine issue of material fact exists regarding Stanko’s theft claim. Thus, the

court grants Chaffin’s motion for summary judgment in this respect.




                                          17
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 18 of 21 PageID #: 422




III.   Brandon Luther’s Motion for Summary Judgment

       A.    Factual Background

       Viewing the evidence in the light most favorable to Stanko as the

nonmoving party, including the Luther’s statement of undisputed material

facts, to which Stanko did not object, the facts are: 3

       Luther is employed by the Fall River County Sheriff’s Office as a jailer.

Docket 46 ¶ 1. Luther is responsible for booking in arrestees upon their arrival

to the jail and is familiar with the booking procedures and logging of property

belonging to those arrestees. Id. ¶ 2. On the afternoon of November 11, 2018,

Luther began the booking process of Stanko after he was transported to the

jail. Id. ¶¶ 3, 5. Each item received from Stanko at the time of booking was

inventoried. Id. ¶ 6. Stanko alleges that Luther and Chaffin “threw and pinned”

him down on the floor and broke two of his fingers trying to get the Black Hills

gold rings and watch off his fingers and wrist. Docket 51 ¶ 1. Furthermore,

Stanko asserts violations of his constitutional rights, alleging that Luther and

Chaffin “arrested, seized, finger printed, jailed, and threw” him in an “isolated

cement silo without a judicial warrant” not supported by probable cause, along

with “throwing” him in the “isolated cement ice cold silo without a mattress or

blankets for thirty (30) hours instead of setting bail.” Id. ¶¶ 2, 4.




3Stanko did not file a statement of disputed material facts in response to
Luther’s statement of material facts. Under D.S.D. Civ. LR 56.1(D), all of
Luther’s statements of undisputed material facts are deemed admitted. Stanko
did file an affidavit in response to the motion for summary judgment. Docket
51. The court will consider that evidence in the light most favorable to Stanko.
                                         18
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 19 of 21 PageID #: 423




      According to the “Fall River Sheriff’s Office Prisoner’s Booking Record,”

the “TotalCash” received from Stanko at the time of booking was the same

amount returned to him upon his release from jail. Docket 46 ¶¶ 7-8. Stanko

did not have any other cash on him when he arrived at the jail. Id. ¶ 9. No

additional cash was logged into the jail as belonging to Stanko. Id. ¶ 10. Luther

did not take possession of any money belonging to Stanko other than the

$925.65, which was logged in and returned to him upon his release. Id. ¶ 14.

Stanko initialed the property log showing the $925.65 was logged “in” and “out”

of the jail and signed a report signaling he was released with that same amount

in cash. Id. ¶¶ 16-17. But Stanko alleges that Luther and Chaffin violated his

rights “when they stole over $4000” from his wallet. Docket 51 ¶ 3.

      Stanko gave jail workers differing accounts of the amount of money he

possessed on his person when he was booked at the jail. When Stanko was

asked if he had $2,000 in cash to post bond, he told the jailer and bail

bondsman on separate occasions that he had $900 to $1000 on his person at

the jail. Docket 46 ¶¶ 19-23. Stanko later told a bail bondsman that he had

$950 with him at the jail. Id. ¶ 24. Luther then told Stanko that he came in

with $925.65 to which he responded “alright,” and signed for the funds. Id.

¶ 26. Later that evening, Stanko handed the bail bondsman $900 and said that

doing so left him with $20. Id. ¶ 28.

      B.    Legal Analysis

      Stanko sued Luther in both his individual capacity and his official

capacity. Docket 1 at 1. Stanko’s claims against Luther in his official capacity

                                        19
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 20 of 21 PageID #: 424




were dismissed. Docket 21 at 12, 18. Now, the only remaining claim against

Luther is a theft claim in his individual capacity. Id. at 16, 18. Luther now

moves for summary judgment under Federal Rule of Civil Procedure 56. Docket

45.

      Stanko alleges that Luther and “defendants 1X thru 4x” stole over

$4,000 from his wallet. Docket 1 at 14. Each item received from Stanko at the

time of booking at the jail was inventoried. Docket 46 ¶ 6. In the booking

record, the “TotalCash” received at the time of booking was $925.65 and that

same amount of money was returned to him upon his release from jail. Id.

¶¶ 7-8. No additional money was logged into the jail as belonging to Stanko. Id.

¶ 10. Video surveillance from the night of November 11, 2018, presented

instances where Stanko admitted to possessing anywhere from $900 to $1000

on his person. Id. ¶¶ 19-23.

      As stated before, mere allegations and conclusory statements are

insufficient to preclude summary judgment. Dunavant, 907 F.2d at 80. Here,

the record fails to reveal any evidence supporting Stanko’s theft claims and

Stanko’s amended complaint fails to allege any new facts supporting his

claims. See Dockets 46, 50. Because Stanko has not raised a genuine issue of

material fact that his property was taken from him, Luther’s motion for

summary judgment is granted.

                                 CONCLUSION

      Thus, it is ORDERED:




                                       20
Case 5:18-cv-05088-KES Document 54 Filed 07/31/20 Page 21 of 21 PageID #: 425




     1. That Austin Chaffin’s motion for summary judgment (Docket 39) is

        granted.

     2. That Brandon Luther’s motion for summary judgment (Docket 45) is

        granted.

     Dated July 31, 2020.

                                   BY THE COURT:

                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                     21
